                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                SOUTHEASTERN DIVISION

AARON WELCH, et al.,                               )
                                                   )
                           Plaintiffs,             )
                                                   )
     v.                                            )             No. 1:18-CV-218-CDP
                                                   )
BRIGETT AGNEW, et al.,                             )
                                                   )
                           Defendants.             )

                                 MEMORANDUM AND ORDER

          This matter is before the Court on its own motion. This action was filed jointly by four

prisoners confined at the Pemiscot County Jail: Aaron Welch, Jason Lee, Andre Welch, and

Craig Hill.1 Plaintiffs bring this action under 42 U.S.C. § 1983 alleging the conditions at the

Pemiscot County Jail violate their constitutional right to be free of cruel and unusual punishment;

they are being retaliated against for filing a prior lawsuit; and plaintiff Craig Hill was “choked and

man handled by another officer who is now fired due to murdering an inmate August 16, 2018.”

          This Court does not permit multiple prisoners to join together in a single lawsuit under

Rule 20 of the Federal Rules of Civil Procedure.             See, e.g., Georgeoff v. Barnes, No.

2:09-CV-14-ERW, 2009 WL 1405497 (E.D. Mo. May 18, 2009). As a result, the Court will

strike three of the plaintiffs from this case and order the Clerk of Court to open new cases for them.




1
  The complaint is signed by all four plaintiffs, but the motion to proceed in forma pauperis is
signed by only Aaron Welch and Craig Hill. The motion to appoint counsel is signed only by
Aaron Welch.
         The Court notes for plaintiffs that “every pleading, written motion, and other paper must be
signed . . . by a party personally if the party is unrepresented.” Fed. R. Civ. P. 11(a). “The court
must strike an unsigned paper unless the omission is promptly corrected after being called to the .
. . party’s attention.” Id.
       There are several reasons for this. First, the Prison Litigation Reform Act (“PLRA”)

requires that “if a prisoner brings a civil action or files an appeal in forma pauperis, the prisoner

shall be required to pay the full amount of a filing fee.” 28 U.S.C. § 1915(b)(1). Multiple filing

fees cannot be collected for one case filed by multiple plaintiffs, thus the PLRA’s requirement that

a prisoner pay the full fee would be circumvented in a multiple plaintiff case subject to the PLRA.

See 28 U.S.C. § 1914. Therefore, the requirement of § 1915(b)(1) that each prisoner pay the full

amount of a filing fee requires individual prisoners to bring separate suits, rather than file jointly

under Federal Rule 20. See Hubbard v. Haley, 262 F.3d 1194 (11th Cir. 2011), cert. denied, 534

U.S. 1136 (2002).

       Additionally, courts have noted “the impracticalities inherent in multiple-prisoner

litigation militate against the permissive joinder allowed by Rule 20.” Hagwood v. Warden, No.

08-6010 (RBK), 2009 WL 427396 *2 (D.N.J. Feb. 19, 2009).

       Among the difficulties noted by these courts are the need for each plaintiff to sign
       the pleadings, and the consequent possibilities that documents may be changed as
       they are circulated or that prisoners may seek to compel prison authorities to permit
       them to gather to discuss the joint litigation. [Other courts] have also noted that
       jail populations are notably transitory, making joint litigation difficult. A final
       consideration for [one court] was the possibility that coercion, subtle or not,
       frequently plays a role in relations between inmates.

Id. (quotations omitted).

       Finally, joinder of prisoners’ claims under Rule 20 would allow prisoners to avoid the risk

of incurring strikes under § 1915(g) so long as one of those prisoners’ claims is viable, because §

1915(g) imposes a strike only if the entire action is dismissed. Prisoners may not circumvent the

penalties associated with filing frivolous actions by joining claims under Rule 20.




                                                 -2-
       For these reasons, the Court will not allow plaintiffs to proceed jointly in this action.

Nothing in this Memorandum and Order should be construed as precluding the plaintiffs from

cooperating to the extent that they are able or as preventing consolidation of these cases for trial if

that becomes appropriate at a later date.

       Accordingly,

       IT IS HEREBY ORDERED that the Clerk is directed to STRIKE plaintiffs Jason Lee,

Andre Welch, and Craig Hill from this action.

       IT IS FURTHER ORDERED that the Clerk is directed to open three new cases, one for

each plaintiff Jason Lee, Andre Welch, and Craig Hill using the complaint (Doc. 1) in the

above-captioned case.

       IT IS FURTHER ORDERED that the Clerk is directed to file a copy of plaintiff Craig

Hill’s motion for leave to proceed in forma pauperis (Doc. 2) in plaintiff Craig Hill’s case.

       IT IS FURTHER ORDERED that the Clerk is directed to file a copy of this

Memorandum and Order in the new actions.

       Dated this 1st day of November, 2018.




                                                   CATHERINE D. PERRY
                                                   UNITED STATES DISTRICT JUDGE




                                                 -3-
